

115 HR 2036 IH: To prohibit any reduction in the amount of the per diem allowance to which members of the Army, Navy, Air Force, and Marine Corps or civilian employees of the Department of Defense are entitled based on the duration of temporary duty assignments or official travel, and for other purposes.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2036IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Kilmer (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit any reduction in the amount of the per diem allowance to which members of the Army,
			 Navy, Air Force, and Marine Corps or civilian employees of the Department
			 of Defense are entitled based on the duration of temporary duty
			 assignments or official travel, and for other purposes.
	
		1.Prohibition on per diem allowance reductions based on the duration of temporary duty assignment or
			 civilian travel 
 (a)MembersSection 474(d)(3) of title 37, United States Code, is amended by adding at the end the following new sentence: The Secretary of a military department shall not alter the amount of the per diem allowance, or the maximum amount of reimbursement, for a locality based on the duration of the temporary duty assignment in the locality of a member of the armed forces under the jurisdiction of the Secretary..
 (b)Civilian employeesSection 5702(a)(2) of title 5, United States Code, is amended by adding at the end the following new sentence: The Secretary of Defense shall not alter the amount of the per diem allowance, or the maximum amount of reimbursement, for a locality based on the duration of the travel in the locality of an employee of the Department..
			(c)Repeals
 (1)Existing policy and regulationsThe policy, and any regulations issued pursuant to such policy, implemented by the Secretary of the Department of Defense on November 1, 2014, with respect to reductions in per diem allowances based on duration of temporary duty assignment or civilian travel shall have no force or effect.
 (2)Attempted statutory fixSection 672 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 37 U.S.C. 474 note; 130 Stat. 2178) is repealed.
				